

114 S362 IS: Government Employee Accountability Act
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 362IN THE SENATE OF THE UNITED STATESFebruary 4, 2015Mr. Blunt (for himself, Mr. Grassley, Mr. Roberts, Mr. Cornyn, Mr. Coats, Mr. Scott, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to provide for investigative leave requirements with respect
 to Senior Executive Service employees, and for other purposes.1.Short titleThis Act may be cited as the Government Employee Accountability Act.2.Suspension for 14
 days or less for senior executive service employeesParagraph (1) of section 7501 of title 5, United States Code, is amended to read as follows:(1)employee means—(A)an individual in the competitive service who is not serving a probationary or trial period under an initial appointment or who has completed 1 year of current continuous employment in the same or similar positions under other than a temporary appointment limited to 1 year or less; or(B)a career appointee in the Senior Executive Service who—(i)has completed the probationary period prescribed under section 3393(d); or(ii)was covered by the provisions of subchapter II of this chapter immediately before appointment to the Senior Executive Service; and.3.Investigative
			 leave and termination authority for Senior Executive Service employees(a)In
 generalChapter 75 of title 5, United States Code, is amended by adding at the end the following:VIInvestigative
 leave for Senior Executive Service employees7551.DefinitionsFor the purposes of this subchapter—(1)the term employee has the meaning given the term in section 7541; and(2)the term investigative leave means a temporary absence without duty for disciplinary reasons that, except as provided in section 7553(b)(4), shall not exceed a period of more than 90 days.7552.Actions
 coveredThis subchapter applies to investigative leave.7553.Cause and
				procedure(a)Placing on
				investigative leave(1)In
 generalUnder regulations prescribed by the Office of Personnel Management, an agency may place an employee on investigative leave, without loss of pay and without charge to annual or sick leave, only for alleged misconduct, neglect of duty, malfeasance, or misappropriation of funds.(2)Without
 payIf an agency determines that the alleged conduct of an employee is serious or flagrant, the agency may place the employee on investigative leave without pay.(b)Review(1)In
 generalAt the end of each 45-day period during a period of investigative leave, the agency employing the employee on investigative leave shall review the investigation of the alleged misconduct, neglect of duty, malfeasance, or misappropriation of funds by the employee.(2)ReportNot later than 5 business days after the end of each 45-day period described in paragraph (1), an agency shall submit a report describing the review under paragraph (1) to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives.(3)ActionAt the end of a period of investigative leave implemented under this section, the agency shall—(A)remove an employee placed on investigative leave under this section;(B)suspend the employee without pay; or(C)reinstate or restore the employee to duty.(4)Extension of
 periodAn agency may extend the period of investigative leave with respect to an employee for 1 additional period not to exceed 90 days.(c)ProcedureAn employee against whom an action under this subchapter is proposed is entitled to, before being placed on investigative leave under this section—(1)at least 30 days advance written notice, stating specific reasons for the proposed action, unless—(A)there is reasonable cause to believe that the employee has committed a crime for which a sentence of imprisonment can be imposed; or(B)the agency determines that the conduct of the employee with respect to which an action covered by this subchapter is proposed is serious or flagrant, in accordance with regulations prescribed by the Office of Personnel Management;(2)a reasonable time, but not less than 7 days, to answer orally and in writing and to furnish affidavits and other documentary evidence in support of the answer;(3)be represented by an attorney or other representative; and(4)a written decision and specific reasons therefor at the earliest practicable date.(d)Hearings
 permissibleAn agency may provide, by regulation, for a hearing which may be in lieu of or in addition to the opportunity to answer provided under subsection (c)(2).(e)AppealAn employee against whom an action is taken under this section is entitled to appeal to the Merit Systems Protection Board under section 7701.(f)MaterialsCopies of the notice of proposed action, the answer of the employee when written, a summary of the answer when made orally, the notice of decision and reasons therefor, and any order effecting an action covered by this subchapter, together with any supporting material, shall be maintained by the agency and shall be furnished to the Merit Systems Protection Board upon its request and to the employee affected upon the request of the employee.VIIRemoval of
 Senior Executive Service employees7561.DefinitionFor purposes of this subchapter, the term employee has the meaning given the term in section 7541.7562.Removal of
				Senior Executive Service employees(a)In
 generalNotwithstanding any other provision of law, the head of an agency may remove an employee for neglect of duty, misappropriation of funds, or malfeasance if the head of the agency—(1)determines that the employee acted in a manner that endangers the interest of the agency mission;(2)considers the removal to be necessary or advisable in the interests of the United States; and(3)determines that the procedures prescribed in other provisions of law that authorize the removal of the employee cannot be used in a manner that the head of the agency considers consistent with the efficiency of the Government.(b)ProcedureAn employee removed under this section—(1)shall be notified of the reasons for the removal;(2)is entitled to submit, not later than 30 days after the date of the notification, to the official designated by the head of the agency statements or affidavits to show why the employee should be restored to duty;(3)shall be provided a written response by the head of the agency if statements and affidavits are submitted under paragraph (2); and(4)may be restored to duty if the head of the agency determines it appropriate.(c)NoticeIf the head of an agency removes an employee under the authority under this section, the head of the agency shall notify Congress of the removal and the reasons for the removal.(d)AppealAn employee against whom an action is taken under this section is entitled to appeal to the Merit Systems Protection Board under section 7701.(e)RecordsCopies of the notice of proposed action, the answer of the employee when written, a summary of the answer when made orally, the notice of decision and reasons therefor, and any order effecting an action covered by this section, together with any supporting material, shall be maintained by the agency and shall be furnished to the Merit Systems Protection Board upon its request and to the employee affected upon the request of the employee.(f)Other
 employmentA removal under this section shall not affect the right of the employee removed to seek or accept employment with any other agency if the employee is declared eligible for that employment by the Director of the Office of Personnel Management.(g)No
 delegationThe authority of the head of the agency under this section may not be delegated..(b)Clerical
 amendmentThe table of sections for chapter 75 of title 5, United States Code, is amended by adding after the item relating to section 7543 the following:Subchapter VI—Investigative leave for Senior Executive
				Service employees7551. Definitions.7552. Actions covered.7553. Cause and procedure.Subchapter VII—Removal of Senior Executive Service
				employees7561. Definition.7562. Removal of Senior Executive Service
				employees..4.Suspension of Senior
 Executive Service employeesSection 7543 of title 5, United States Code, is amended—(1)in subsection (a), by inserting misappropriation of funds, after malfeasance,; and(2)in subsection (b), by amending paragraph (1) to read as follows:(1)at least 30 days’ advance written notice, stating specific reasons for the proposed action, unless—(A)there is reasonable cause to believe that the employee has committed a crime for which a sentence of imprisonment can be imposed; or(B)the agency determines that the conduct of the employee with respect to which an action covered by this subchapter is proposed is serious or flagrant, in accordance with regulations prescribed by the Office of Personnel Management;.5.Misappropriation
			 of funds amendments(a)Reinstatement in
 the Senior Executive ServiceSection 3593 of title 5, United States Code, is amended—(1)in subsection (a)(2), by inserting misappropriation of funds, after malfeasance,; and(2)in subsection (b), by striking or malfeasance and inserting malfeasance, or misappropriation of funds.(b)Placement in
 other personnel systemsSection 3594(a) of title 5, United States Code, is amended by striking or malfeasance and inserting malfeasance, or misappropriation of funds.